. Judgment, Supreme Court, New York County (Walter Tolub, J.), entered September 17, 2002, which denied petitioner’s application to annul respondent Division of Housing and Community Renewal’s (DHCR) determination that petitioner’s building is not exempt ..from rent stabilization based on a stabilization rehabilitation, unanimously affirmed, without costs.
The determination is rationally based on petitioner’s failure to adduce documents showing that at least 75% of the building-wide and apartment systems had been completely replaced, in accordance with the substantial rehabilitation, criteria of DHCR Operational Bulletin 95-2. We reject petitioner’s argument that it was arbitrary of DHCR to apply a 1995 standard of proof to an alteration that was done in 1983 at a time when there were no published standards or guidelines concerning substantial rehabilitation (Matter of H.M. Vil. Realty v New York State Div. of Hous. & Community Renewal, 304 AD2d 346 [2003]). We have considered petitioner’s other arguments, including that DHCR failed to give appropriate consideration to its submissions, and find them unavailing. Concur—Buckley, P.J., Andrias, Saxe, Williams and Gonzalez, JJ.